      Case 9:19-cv-00140-DLC-KLD Document 29 Filed 09/08/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  JERRY O’NEIL,
                                                   CV 19–140–M–DLC
                      Plaintiff,

        vs.                                         ORDER

  CHIP WEBER, in his capacity as
  Forest Supervisor for the Flathead
  National Forest; and the UNITED
  STATES FOREST SERVICE, a
  federal agency,

                      Defendants.

      Before the Court is the Findings & Recommendation of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 27.) Judge DeSoto recommends that

the Court deny Defendant United States Forest Service’s F. R. Civ. P. 12(b)(5)

Motion to Dismiss for Improper Service. (See Docs. 24, 25.) Should the Court

adopt this recommendation, Judge DeSoto further recommends that the Court grant

Plaintiff Jerry O’Neil ten days from the date it enters this Order to complete

service on Defendants. (Doc. 27 at 5.) No party filed objections.

      Absent objection, the Court reviews for clear error. See United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error review is “significantly deferential” and exists if

the Court is left with a “definite and firm conviction that a mistake has been

                                         -1-
      Case 9:19-cv-00140-DLC-KLD Document 29 Filed 09/08/20 Page 2 of 3



committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).

      Here, and as Judge DeSoto succinctly puts it, O’Neil certainly has had

difficulty accomplishing service pursuant to Federal Rule of Civil Procedure 4. In

his service attempt that precipitated the instant motion to dismiss, O’Neil mailed

Defendants a different version of complaint than the one he filed with the Court.

(Doc. 26 at 1.) O’Neil blames “sloppy work” for his mistake. (Id. at 6.) Be that as

it may, the Court finds no clear error in Judge DeSoto’s finding that Defendants

will suffer no prejudice by extending the time for service, as they are aware of the

general charges O’Neil lodges against them. See Efaw v. Williams, 473 F.3d 1038,

1041 (9th Cir. 2007). The Court’s conclusion is buttressed by the lack of objection

from Defendants. Therefore, the Court agrees that dismissal for failure to perfect

service is inappropriate at this point.

      However, Judge DeSoto’s recommendation to grant O’Neil ten days to serve

Defendants from the date the Court enters this Order has been rendered moot.

Four days after Judge DeSoto entered her Findings and Recommendation, O’Neil

filed an Affidavit of Corrected Service, stating that he had fixed his mistake and

served Defendants properly with the correct version of his complaint. (Doc. 28.)

Neither Defendant refutes O’Neil’s representation that they have now been

properly served.

                                          -2-
     Case 9:19-cv-00140-DLC-KLD Document 29 Filed 09/08/20 Page 3 of 3



      Accordingly, IT IS ORDERED that the Court ADOPTS Judge DeSoto’s

Findings and Recommendation (Doc. 27) with the following modification:

      (1)    IT IS ORDERED that Defendant United States Forest Service’s F. R.

Civ. P. 12(b)(5) Motion to Dismiss for Improper Service (Doc. 24) is DENIED.

      (2)    IT IS FURTHER ORDERED THAT, because O’Neil accomplished

service on Defendants four days after Judge DeSoto entered her Findings and

Recommendation, her recommendation to grant him additional days following the

issuance of this Order is REJECTED AS MOOT. No further action on this issue is

required of the Court.

      DATED this 8th day of September, 2020.




                                      -3-
